Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 57-58, 62, 67-68, 72, 75, 78-79 and 82-88 are pending. Claims 1-56, 59-61, 63-66, 69-71, 73-74, 76-77 and 80-81 have been canceled. Claims 85-88 are new. Claims 57-58, 62, 67-68, 72, 75, 78-79 and 82-88 have been examined.

Withdrawn Claim Rejections - 35 USC § 112
Claim 78 has been rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. The amendment of claim 78 overcome this rejection, therefore this rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-58, 62, 67-68, 72, 75, 78-79 and 82-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites in lines 12, 18, and 23 the term “a labeled reagent”. It is unclear the term “a labeled reagent” in these lines are referring to the same or different labeled reagent. For the purpose of compact prosecution the examiner is interpreting the two term “a labeled reagent” as the same labeled reagent. 
Clarification is required. Claims 58, 62, 67-68, 72, 75, 78-79 and 82-88 which are dependent on claim 57 are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-58, 62, 67-68, 72, 79 and 82-84 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160131644A1, Pub date: 05/12/2016, hereinafter Kim) in view of Sharrock (US20090061534A1, Pub date: 03/05/2009), as evidenced by Kennedy et al. (US20040033621A1) and Katarzyna et al. (Lateral flow assays, Essays in Biochemistry (2016) 60 111–120, Pub. Date: 06/30/2016).
Regarding claim 57, Kim teaches throughout the publication an immunochromatographic method for assessing recombinant protein expression in a sample (Par. 2), which method comprises: 
a) contacting a liquid sample with a test device, wherein said device comprises a porous matrix that comprises a test location on said porous matrix (Par. 30: liquid sample containing the target material; Par. 78: The material of the immunochromatography strip can be a hydrophobic porous membrane), said test location comprising a test reagent that binds to an analyte (Par. 80: the said measurement pad can include the test spot where the anti-histidine-tag antibody is deposited. Par. 80, the immunochromatography strip on which the antibody is deposited, or the anti-histidine-tag antibody and the anti-BSA antibody can be separately provided), 
wherein said analyte is a recombinant protein expression product (Par. 11: the sample containing the histidine-tagged protein), 
and wherein said liquid sample is applied to a site of said test device upstream of said test location (Par. 30: the immunochromatography strip composed of the sample pad to receive the liquid sample containing the target material, the measurement pad, and the absorption pad to absorb the liquid sample via capillary phenomenon; Par. 82 and Fig. 1: the liquid sample containing the target material is loaded on the sample pad, this sample moves through the medium via capillary phenomenon, beginning from the region where the sample was first dropped to the measurement pad); 
b) transporting said analyte, if present in said liquid sample, and a labeled reagent to said test location (Par. 82: The target material continues to move by capillary phenomenon and then the histidine-tagged protein fixed on the nanoparticle competes with the histidine-tagged protein included in the sample for the conjugation with the antihistidine-tag antibody deposited on the test spot of the measurement pad); and 
c) assessing a detectable signal at said test location to determine the presence, absence and/or amount of said recombinant protein expression product or said reporter gene expression product in said sample (Par. 84: So, if the histidine-tagged protein is included in the sample, the conjugation reaction of the histidine-tag fixed on the nanoparticle with the histidine-tag specific antibody deposited on the immunochromatography strip reduces, resulting in the decrease of the color strength. In the meantime, if the histidine-tagged protein is not included in the sample, the conjugation reaction of the histidine-tag fixed on the nanoparticle with the histidine-tag specific antibody deposited on the immunochromatography strip increases with presenting the color strength increased).
Wherein said test device comprises a single flow path on which said test location is located (Fig. 1 shows a single flow path on which the test location is located; in addition, it is well known in the art that immunochromatographic test strip which comprises a single flow path on which a test location is located can utilize either competitive or sandwich immunoassay formats to detect recombinant protein as evidenced by Kennedy (Kennedy, Par. 27-28). ).
Kim fails to specifically teach a method wherein said method is conducted in one of the following assay formats: 
1) when a labeled reagent that binds to said analyte, said analyte in said sample and said test reagent forms a sandwich at said test location.
Sharrock teaches throughout the publication an assay device for determining the presence or extent of an analyte and the determination of an analyte over an extended concentration range (Abstract). In detail, Sharrock teaches the assay consists of a sample receiving member (Par. 87) and a detection zone located downstream from the sample receiving pad (Par. 91). Sharrock also teaches that in order to increase the dynamic range of the assay, the assay device may for example comprise multiple detection zones, wherein each detection zone is capable of binding analyte at different analyte concentration levels (Par. 70). Sharrock further teaches that the assay device may employ a sandwich immunoassay and/or a competitive/inhibition assay for the determination of an analyte; an example of a sandwich immunoassay is where a labelled binding reagent/analyte/binding reagent complex is formed; alternatively, the assay device may employ an inhibition reaction wherein an immobilized analyte or analyte analogue is provided at detection zone (Par. 4 and 39).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the assay format of Kim, to replace the histidine-tagged protein fixed on the nanoparticle with a labeled reagent that binds to the analyte so that a labelled binding reagent/analyte/binding reagent complex is formed, as taught by Sharrock, because Kim seeks to improve the accuracy of the detection method (Kim, Par. 7) and facilitate the quantification of the target protein (Kim, Par. 8) and Sharrock teaches that using a sandwich binding assay can increase the dynamic range of the assay, for example, the sandwich assay may be the high sensitivity assay, namely it is capable of measuring analyte at a lower concentration range (Sharrock, Par.57). Additionally, it would have been obvious to modify the device of Kim by including multiple detection zones, wherein each detection zone is capable of binding analyte at different concentration levels to increase the dynamic range of the assay as taught by Sharrock for the purpose of facilitating the quantification of the target protein.
One of skill in the art would have a reasonable expectation of success in combining Kim with Sharrock because both are directed to a method of detecting an analyte in a lateral flow device. 

Regarding claim 58, Kim in view of Sharrock teaches the method of claim 57, wherein the liquid sample and the labeled reagent are premixed to form a mixture and the mixture is applied to the test device (Kim, Par.18: mixing the nanoparticle on which the histidine tagged protein is fixed and the sample containing the histidine-tagged protein; Kim, Par. 19: performing immunochromatography with the above mixture using the immunochromatography strip on which the histidine-tag specific antibody is deposited. Therefore Kim teaches that the liquid sample and the labeled reagent can be premixed to form a mixture and the mixture is applied to the test device).
Regarding claim 62, Kim in view of Sharrock teaches the method of claim 57, wherein the test device comprises a dried labeled reagent before use and the dried labeled reagent is solubilized or resuspended, and transported to the test location by the liquid sample (Sharrock, Par. 46: The dried binding reagents may be provided on a porous carrier material provided upstream from a porous carrier material comprising the detection zone. It is known in the art that the dried labeled reagent will be solubilized or resuspended, and transported to the test location by the liquid sample as evidenced by Katarzyna (Katarzyna, P. 112, Par. 1, Fig. 3: The sample, together with the conjugated antibody bound to the target analyte, migrates along the strip into the detection zone).
Regarding claim 67, Kim in view of Sharrock teaches the method of claim 57, wherein the liquid sample comprises a cell lysate (Kim, Par. 16: the sample can be the cell extract expressing the histidine-tagged protein).
Regarding claim 68, Kim in view of Sharrock teaches the method of claim 57, wherein the detectable signal is assessed by a reader (Sharrock, Par. 7: Digital assay readers for use in combination with assay test-strips for determining the concentration and/or amount of analyte in a fluid sample are known as are assay devices comprising an integral digital assay reader. It is obvious to use a reader to assess the detectable signal because Sharrock teaches it is known in the art to use a reader in combination with assay test-strips).
Regarding claim 72, Kim in view of Sharrock teaches the method of claim 57, which is conducted for assessing a recombinant protein expression in a sample (Kim, Par. 35: present invention can realize the fast detection of the histidine-tagged protein (recombinant protein)).
Regarding claim 79, Kim in view of Sharrock teaches the method of claim 57, which is conducted for or within about an hour (Sharrock, Par. 82: a typical full assay development time for an assay test is 3 minutes. It would be obvious the method can be conducted within an house because Sharrock teaches the method can be conducted in about 3 min. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”, Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 79 are for any particular purpose or solve any stated problem, and the prior art teaches that the method can be conducted within 3 minutes may be varied depending on the test reagents used in the method.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable time ranges of the methods disclosed by the prior art by normal optimization procedures known in the lateral flow assay.
Regarding claims 82 and 84, Kim in view of Sharrock teaches the method of claim 57, wherein the test device comprises a test location comprising a test reagent that is an analyte or an analyte analog that competes with an analyte in the sample for binding to a binding reagent for the analyte (Sharrock, Par. 4 and 39: alternatively, the assay device may employ an inhibition reaction wherein an immobilized analyte or analyte analogue is provided at detection zone).
Regarding claim 83, Kim in view of Sharrock teaches the method of claim 57, wherein the test device comprises multiple test lines with different concentrations of the same test reagent that is an analyte or an analyte analog that competes with an analyte in the sample for binding to a binding reagent for the analyte (Sharrock, Par. 56: the assay device may for example comprise multiple detection zones, wherein each detection zone is capable of binding analyte at different analyte concentration levels. Sharrock, Par. 4 and 39: the assay device may employ an inhibition reaction wherein an immobilized analyte or analyte analogue is provided at detection zone. It would be obvious to use multiple test lines with different concentrations of the same test reagent that is an analyte or an analyte analog that competes with an analyte in the sample for binding to a binding reagent for the analyte because Sharrock teaches using multiple detections zones to detect different analyte concentration levels and test reagent can be an analyte or an analyte analog in inhibition reaction format).

Claims 75, 78 and 85-87 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160131644A1) in view of Sharrock ((US20090061534A1), as applied to claim 57 above, further in view of Bisgrove et al. (US20120040336A1).
	Regarding claim 75, Kim in view of Sharrock teaches an immunochromatographic method assessing recombinant protein expression in a sample according to claim 57 as outlined above.
Kim in view of Sharrock fails to teach the method which is conducted for assessing a reporter gene expression in a sample.
Bisgrove teaches throughout the publication Methods of determining whether a non-diagnostic analyte is present in a non-diagnostic sample (Abstract). Bisgrove teaches using a non-diagnostic lateral flow assay methods (Pat. 17). Bisgrove teaches the specific binding member may vary depending on whether the assay has a competitive or sandwich format; for sandwich formats, the binding member specifically binds to the analyte at a location that is different from the location to which the capture probe binds. As such, the binding member and the capture probe may simultaneously bind to the analyte of interest (Par. 38). Bisgrove teaches the analyte to be detected may be a reporter protein, e.g. luciferase, fluorescent proteins (such as green fluorescent protein and the like), .beta.-galactosidase, .beta.-glucuronidase, and the like; for example, a researcher may create an expression construct containing a reporter gene such as those listed above (Par. 57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Kim in view of Sharrock, to assess a reporter gene expression as taught by Bisgrove, doing so would expand the field of application of the lateral flow assay of Kim in view of Sharrock, since Bisgrove teaches various analytes can be tested (Bisgrove, Par. 25: analytes of interest include, but are not limited to: vectors, e.g., plasmids, viral vectors, viral particles and the like; expression markers, e.g., reporter enzymes and proteins). One skilled in the art would have had a reasonable expectation of success in combining Kim in view of Sharrock with Bisgrove because both are directed to detecting analytes using lateral flow assay.
	
Regarding claim 78, Kim in view of Sharrock teaches an immunochromatographic method assessing recombinant protein expression in a sample according to claims 57 and 75 as outlined above. 
Kim in view of Sharrock teaches the method is applicable to the various proteins comprising different histidine-tags (Kim, Par. 113). Kim in view of Sharrock also teaches the method using a test device that comprises multiple test lines and each of the multiple test lines comprises a test reagent for assessing an analyte (Sharrock, Par. 70: the assay device may for example comprise multiple detection zones).
Kim in view of Sharrock fails to teach the method is conducted for assessing multiple reporter gene expression products in a sample.
Bisgrove teaches the method is conducted for: 1) assessing multiple reporter gene expression products in a sample (Bisgrove, Par. 51: the method is a multiplex assay in which the presence of two or more distinct (i.e., different) non-diagnostic analytes (e.g., that differ from each other by molecular formula) in the sample is determined, either qualitatively or quantitatively).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Kim in view of Sharrock, to assess multiple reporter gene expression as taught by Bisgrove, to arrive at the claimed invention, for the purpose of achieving a multiplex assay in which the presence of two or more distinct (i.e., different) non-diagnostic analytes (e.g., that differ from each other by molecular formula) in the sample is determined, either qualitatively or quantitatively (Bisgrove, Par. 5)1. One skilled in the art would have had a reasonable expectation of success in combining Kim in view of Sharrock with Bisgrove because both are directed to detecting analytes using lateral flow assay.

Regarding claim 85, Kim in view of Sharrock teaches an immunochromatographic method assessing recombinant protein expression in a sample according to claim 57 as outlined above.
Kim in view of Sharrock fails to teach the method wherein the liquid sample comprises a cell culture medium.
Bisgrove teaches the method wherein the samples of interest include those obtained from in vitro sources, e.g., cell cultures… (Pat. 18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Kim in view of Sharrock, to use a cell culture medium as a sample, as taught by Bisgrove, because doing so would increase the field of application of the lateral flow assay since Bisgrove teaches various samples can be tested (such as sampled from experiment employing recombinant vector) (Bisgrove, Par. 18). One skilled in the art would have had a reasonable expectation of success in combining Kim in view of Sharrock with Bisgrove because both are directed to detecting analytes using lateral flow assay.

Regarding claim 86, Kim in view of Sharrock and Bisgrove teaches the method according to claims 57 and 75 as outlined in detail above. 
Kim in view of Sharrock and Bisgrove also teaches the method wherein the test location of the test device comprises a test reagent that is a reporter gene expression product or an analog of the reporter gene expression product, the reporter gene expression product in the sample and the test reagent at the test location competes for binding to a labeled reagent that binds to the reporter gene expression product (Bisgrove, Par. 38: for competitive formats, the binding member is a moiety that competes with the analyte of interest for binding to the capture probe in the detection region. The binding member may be the analyte or a fragment thereof. It would be obvious to use competitive formats since this format is commonly used in lateral flow assay as indicated by Bisgrove (Par. 38) and Sharrock (Par. 39)).

Regarding claim 87, Kim in view of Sharrock teaches the method according to claim 57 as outlined in detail above. Kim in view of Sharrock does not specifically teach the method is conducted for: 4) determining the fraction(s) with intended recombinant protein during protein purification.
Bisgrove teaches methods of determining whether a non-diagnostic analyte is present in a non-diagnostic sample (Abstract). Bisgrove teaches using a non-diagnostic lateral flow assay methods (Pat. 17). Bisgrove teaches that another example of a non-diagnostic sample of interest is a chromatography eluant, such as an eluant from a fast protein liquid chromatography (FPLC) column; such an eluant can be obtained by applying a sample using any suitable method known in the art to a chromatography column, moving the protein sample through the column and collecting the column eluant in multiple fraction; any given fraction may include numerous proteins of interest, proteins not of interest, column buffer, and sample buffer, salts and other small molecules (Par. 22). Therefore Bisgrove teaches that the lateral flow assay can be used to determine the fractions with intended protein during protein purification.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Kim in view of Sharrock, to use the lateral flow assay to determine the fractions with intended recombinant protein during protein purification, as taught by Bisgrove, doing so would expand the field of application of the lateral flow assay of Kim in view of Sharrock, since Bisgrove teaches various analytes and samples can be tested (Bisgrove, Par. 18-21). One skilled in the art would have had a reasonable expectation of success in combining Kim in view of Sharrock with Bisgrove because both are directed to detecting analytes using lateral flow assay.

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160131644A1) in view of Sharrock (US20090061534A1), as applied to claim 57, further in view of Ke et al. (US20160169892A1, Pub date: 06/16/2016).
Regarding claim 88, Kim in view of Sharrock teaches the method according to claim 57 as outlined in detail above. Kim in view of Sharrock teaches a lower detection limit of 0.12 µg/ml (Kim, Par. 100, Fig. 3). 
Kim in view of Sharrock does not specifically teach the method which has a detection limit of 0.05 ng/µl for the recombinant protein in the sample.
Ke teaches immunoassay methods for the detection of a phytase from or derived from Aspergillus niger (phyA2) phytase, in particular, EH10a, FA7, AF9a and CC1 antiphytase antibodies (Abstract). Ke teaches detection limit of the immunolateral test strip to recombinant phytase using the EH10a-FA7 antibody pair was 5 ng/ml (which equals to 0.005 ng/µl) whereas the detection limit to GM phytase corn using the AF9a-CC1 antibody pair was as low as 2 ng/ml (which equals to 0.002 ng/µl) (Par. 8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Kim in view of Sharrock, to incorporate the detection limit of 0.005 ng/µl for the recombinant protein using the lateral flow assay, as taught by Ke, to arrive at the claimed invention, because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1).
One skilled in the art would have had a reasonable expectation of success in combining Kim in view of Sharrock with Ke because both are directed to the detection limits for the recombinant protein using lateral flow assay.

Response to Arguments
	Applicant's arguments filed on 09/07/2022 with respect to with respect to the
rejection(s) of the pending claim(s) under 35 USC 102 and 35 USC 103 have been fully considered. 
Applicant argues Kim does not disclose any of the two assay formats of the amended claim 57. 
This argument is found to be persuasive. However, the way the claim 57 are written indicates prior arts only need to teach one of the two assay formats (sandwich or competition assay) to read on the claim. Kim teaches most of the limitations of claim 57 except one of the assay format. Sharrock is relied upon to teach either sandwich or competition assay as stated in Sharrock Par. 4 and 39. In this case, the method of Kim can be modified by replacing the histidine-tagged protein fixed on the nanoparticle of Kim, with a labeled reagent that binds to the analyte so that a labelled binding reagent/analyte/binding reagent complex is formed, as taught by Sharrock, to arrive at the claimed invention. The motivation to combine is to increase the sensitivity and to facilitate the quantification of the target protein. The detailed rejection is outlined in the above 35 USC 103 rejection (Pages 4-7), which will not be repeated here. 

Applicant argues that Sharrock teaches an assay device comprising two or more separate assay flow-paths, and each of the separate assay flow-paths comprises its own detection zone therefore is distinct from the claimed device which comprises a single flow path.
This argument is found not persuasive. Please note the feature of a test device comprising a single flow path is taught by Kim. Sharrock is not relied upon to teach this feature. In addition, it is well known in the art that immunochromatographic test strip which comprises a single flow path on which said test location is located can utilize either competitive or sandwich immunoassay formats to detect recombinant protein as evidenced by Kennedy (Kennedy, Par. 27-28). It would be obvious to modify the method of Kim using the sandwich assay format taught by Sharrock to arrive at the claimed invention. For example, the method of Kim can be modified by replacing the nanoparticle coated with histidine-tagged protein, with a labeled reagent that binds to the analyte, and premixing the sample with the labeled reagent and applying the sample/labeled agent mixture to the test strip so that a labelled binding reagent/analyte/binding reagent complex is formed on the single flow path of the immunochromatography strip.

Argument argued that there is no motivation to combine the cited art because Kim does not teach or suggest that its method be used to detect any small molecules.
This argument is found persuasive, therefore the previous reasons for combining the prior arts have been withdrawn. However, there are still motivation to combine Kim with Sharrock, for the purpose of improving sensitivity and facilitating the quantification of the target protein. For example, Kim seeks to improve the accuracy of the detection method (Kim, Par. 7) and facilitate the quantification of the target protein (Kim, Par. 8). Sharrock teaches that using a sandwich binding assay can increase the dynamic range of the assay, for example, the sandwich assay may be the high sensitivity assay, namely it is capable of measuring analyte at a lower concentration range (Sharrock, Par.57). In addition, Sharrock teaches that in order to increase the dynamic range of the assay, the assay device may for example comprise multiple detection zones, wherein each detection zone is capable of binding analyte at different analyte concentration levels (Par. 70), these teaching of Sharrock would improve the accuracy and facilitate the quantification of the target protein that desired by Kim.

Applicant argues that unexpectedly improved properties or properties such as superior assay sensitivity not present in the prior art.
This argument is moot in view of the new ground of rejection as applied to newly added claim 88 as outlined above. In brief, Kim (US 20160131644A1) in view of Sharrock (US20090061534A1) further in view of Ke et al. (US20160169892A1) teaches the detection limit of 0.005 ng/µl for the recombinant protein in the sample, which reads on the claimed detection limit as outlined above.

Applicant argues that Espinosa teaches assay formats that are different from the assay formats recited in the present claim 57 and different from the assay formats taught in Kim and Sharrock.
This argument is found persuasive, therefore the rejections to claims 75 and 78 based on Espinosa have been withdrawn. However, new ground of rejections are applied to the newly amended claims as outlined above. In brief, Kim in view of Sharrock and Bisgrove teaches the limitations of claims 75 and 78 as outlined in detail above (Pages 11-13), which will not be repeated here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

 
/REBECCA M GIERE/Primary Examiner, Art Unit 1677